            Case 1:19-cv-08130-LJL Document 26 Filed 07/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/4/2020
                                                                       :
EUGENE DUNCAN, and on behalf of all other persons :
similarly situated,                                                    :
                                                                       :
                                    Plaintiff,                         :     19-cv-08130 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
FIRE ISLAND HOTEL, LTD,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------

LEWIS J. LIMAN, United States District Judge:

        On April 6, 2020, the Court ordered Plaintiff to file any motion for default judgment no
later than June 8, 2020 in conformity with the Court’s Individual Practices in Civil Cases,
available at https://www.nysd.uscourts.gov/hon-lewis-j-liman. Attachment A to the Court’s
Individual Practices in Civil Cases requires, inter alia, that a party moving for default judgment
must identify “the proposed damages and the basis for each element of damages, including
interest, attorney’s fees, and costs,” “evidence in support of the proposed damages, including
contemporaneous records and other such documentation,” and “legal authority for why an
inquest into damages is or is not necessary.”

         The Court has reviewed Plaintiff’s application (Dkt. Nos. 23-25) and has concluded that
it is deficient in the above respects.

       Plaintiff shall file a supplemented application for default judgment no later than July 22,
2020 at 5:00 p.m.

       The hearing previously set for July 9, 2020 is CANCELLED. The Clerk of Court is
respectfully directed to terminate Dkt. No. 23.

        SO ORDERED.


Dated: July 4, 2020                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
